FILED
                         NOT FOR PUBLICATION                            MAY 14 2010

                                                                  MOLLY C. DWYER, CLERK
                  UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                        FOR THE NINTH CIRCUIT




 UNITED STATES OF AMERICA,                    No. 09-30257

           Plaintiff–Appellee,                D.C. No. CR-08-02084-FVS

           v.
                                              MEMORANDUM *
 JOSE ALFREDO ARREDONDO,

           Defendant–Appellant.

                 Appeal from the United States District Court
                    For the Eastern District of W ashington
                 Fred L. Van Sickle, District Judge, Presiding

                     Argued and Submitted April 6, 2010
                            Seattle, W ashington

Before: HAW KINS, LUCERO, ** and N.R. SM ITH, Circuit Judges.

      Jose Alfredo Arredondo appeals the district court’s denial of his

motion to suppress. Exercising jurisdiction pursuant to 28 U.S.C. § 1291,



      *
       This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
      **
         The Honorable Carlos F. Lucero, Circuit Judge for the Tenth
Circuit, sitting by designation.

                                      -1-
we affirm.




             -2-
                                       I

      Shortly after midnight on July 18, 2008, a confidential informant

advised the Yakima, W ashington, Police Department that Magdalena

Duenas was planning to transport Arredondo, and that there were

outstanding arrest warrants for his arrest. She stated Duenas was going to

leave from a specific block in Yakima that evening, pick up Arredondo at a

specific convenience store in Toppenish, and return to Yakima. She further

informed police that Duenas would be driving a blue Cadillac sedan with a

license plate number “similar to” 097-W W T. This informant had

previously worked with the police, always providing reliable information.

      After confirming that Arredondo had outstanding arrest warrants on

felony and misdemeanor charges, police found and followed the Cadillac

from the specified Yakima block to the specified convenience store. An

officer who knew Duenas by sight confirmed she was driving the car. The

officers did not observe anyone entering the car at the convenience store.

But ten to fifteen minutes later, the car traveled about one mile, where

police observed it parked on the street. Even though they saw the

passenger door open and close, the officers could not observe whether

anyone entered the car due to their distance from the car and darkness.



                                      -3-
After the Cadillac drove away, however, an officer promptly observed a

female in the driver’s seat and a male in the passenger’s seat. Police

eventually stopped the Cadillac and found Arredondo inside, along with a

nine-millimeter pistol.

      Arredondo was indicted for being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). He moved to suppress the firearm as

the fruit of an unlawful detention and to compel disclosure of the

informant’s identity. After the district court denied both motions,

Arredondo entered a conditional plea of guilty, reserving his right to appeal

the district court’s preliminary rulings. He was sentenced to thirty-seven

months’ imprisonment.

                                       II

      The sole issue we must consider on appeal is whether police had a

reasonable, articulable suspicion that Arredondo was in the Cadillac. 1 W e

      1
        Arredondo also states that the district court erred in denying his
motion to compel disclosure of the confidential informant’s identity.
However, defendant failed to meaningfully develop this argument in his
opening brief. Thus, he has waived the issue. See Nat’l Ass’n for the
Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043,
1049 n.3 (9th Cir. 2000). Although the government’s answer brief and
Arredondo’s reply brief do partially develop the issue, these limited efforts
are insufficient to permit an informed resolution of the dispute. W e
therefore decline to exercise our discretionary authority to consider the
                                                                   (continued...)

                                      -4-
review a district court’s denial of a motion to suppress evidence de novo

and the factual findings underlying that decision for clear error. United

States v. Kemmish, 120 F.3d 937, 939 (9th Cir. 1997).

      Police may stop a vehicle that they reasonably suspect carries an

individual with an outstanding felony arrest warrant. See United States v.

Hensley, 469 U.S. 221, 229 (1985); United States v. Patch, 114 F.3d 131,

134 (9th Cir. 1997). Reasonable suspicion exists if “specific and

articulable facts which, taken together with rational inferences from those

facts, reasonably warrant that intrusion.” Terry v. Ohio, 392 U.S. 1, 21

(1968). W e look to the totality of the circumstances to determine whether a

tip provides law enforcement with a reasonable suspicion of criminal

activity. United States v. Rowland, 464 F.3d 899, 907 (9th Cir. 2006). An

informant’s reliability is a significant factor in this analysis. Id. at 907-08.

      W e conclude the tip did possess sufficient indicia of reliability to

justify the stop. W hen a tip contains predictive details that are (1) not

easily presaged and (2) later verified by law enforcement, the tip itself

“demonstrate[s] inside information— a special familiarity with [the] . . .

affairs” of the subject of the tip. Alabama v. W hite, 496 U.S. 325, 332

      1
          (...continued)
matter. See United States v. Ullah, 976 F.2d 509, 514 (9th Cir. 1992).

                                       -5-
(1990). Officers are entitled to presume “that because an informant is

shown to be right about some things, he is probably right about other facts

that he has alleged, including the claim that the object of the tip is engaged

in criminal activity,” even if “not every detail mentioned by the tipster [is]

verified.” Id. at 331.

      Among the wide range of details provided in this case, all but one of

the predictive details were verified. This myriad of confirmed, predictive

details is sufficient to demonstrate that the tipster had reliable inside

information regarding the affairs of Duenas and Arredondo. This is so

notwithstanding her minor error regarding the location of the pick up.

Consequently, the Terry stop was justified. 2

                                       III

      For the foregoing reasons, we AFFIRM.




      2
        Because the tip provided reasonable suspicion, it is irrelevant that
officers did not visually identify the car’s passenger before the stop. Terry
merely requires a reasonable suspicion of criminal activity based on
specific, articulable facts. United States v. Sokolow, 490 U.S. 1, 7 (1989).

                                       -6-